DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the pre-appeal conference held on 4/12/2021, it is determined that the prosecution is reopened.
3.	Claim filed on 2/5/2021 is acknowledged.
4.	Claims 2-9, 11, 13-16, 23, 25-51 and 53-66 have been cancelled.
5.	Claims 1, 10, 12, 17-22, 24, 52, 67 and 68 are pending in this application.
6.	Claim 52 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
7.	Applicant elected without traverse of Group 1 (claims 1, 6, 10, 12, 17-22, 24, 31 and 67) and elected (1) formulation as described in claim 1 as species of stable formulation comprising a glucagon peptide or salt thereof; (2) hydrochloric acid (HCl) as species of strong acid; (3) lyophilization as species of drying process; (4) less than 15% as species of moisture content; (5) DMSO as species of aprotic polar solvent; (6) ethanol as species of co-solvent; (7) trehalose as species of stabilizing excipient; and (8) pen injection as species of device comprising the stable glucagon formulation in the reply filed on 7/21/2017 and 8/30/2017.  Since the elected species of stable formulation comprising a glucagon peptide or salt thereof is a genus, the Examiner telephoned Applicant's representative, Charles P. Landrum, on 7/21/2017 for clarification; and Applicant's representative stated on the phone that a stable glucagon formulation for parental injection comprising: (a) glucagon dried in an aqueous solution comprising HCl; and (b) DMSO as an aprotic polar solvent, wherein the stable glucagon formulation 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a glucagon containing stable formulation for parenteral injection comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof has been previously dried from an aqueous composition, wherein the aqueous composition includes a strong acid to impart a desired pH to said aqueous composition, but does not include a non-volatile buffer, and wherein the dried glucagon peptide or salt thereof has a first ionization profile where the glucagon peptide is stable and soluble; and (b) an aprotic polar solvent, wherein the dried glucagon peptide or salt thereof in (a) is fully or partially solubilized in the aprotic polar solvent and has a second ionization profile in the aprotic polar solvent where the glucagon peptide is stable and soluble, wherein the first and second ionization profiles are within 1 pH unit of one another, and wherein the stable formulation is pre-filled in a syringe, a pen injection device, an auto-injector device, or a pump device that is configured to administer the stable formulation without having to reconstitute the stable formulation in the syringe, the pen injection device, the auto-injector device, or the pump device.  A search was conducted on the elected species; and prior art was found.  Claims 1, 10, 12, 17-22, 24, 67 and 68 are examined on the merits in this office action.
8.	Please note: both the objection and rejection to claim 17 as set forth in the Final office action dated 10/8/2020 have been withdrawn in the Advisory action dated 2/12/2021.
Withdrawn Rejections 
9.	After further careful reconsideration, rejection to claims 1, 10, 12, 17-22, 24, 67 and 68 under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US 5932547 A, filed with IDS) in view of Edwards et al (US 2013/0023822 A1, cited and enclosed in the previous office actions) and Prestrelski et al (US 2012/0232001 A1, filed with IDS) is hereby withdrawn.

Maintained Objections
10.	Claim 1 remains objected to for the following minor informality: First, claim 1 in the claim filed on 2/5/2021 is non-compliant amendment because not all amendments are underlined (see MPEP § 714).  Second, claim 1 recites "has been previously dried from an aqueous composition" more than once.  Applicant is required to correct these errors.

Response to Applicant's Arguments
11.	Applicant fails to address this objection.  Therefore, the objection is deemed proper and is hereby maintained.

New Rejections 
Claim Rejections - 35 U.S.C. § 101
12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim Rejections - 35 U.S.C. § 102(a)(1)
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	 Claims 1, 10, 12, 17-22, 24, 67 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestrelski et al (US 2012/0232001 A1, filed with IDS).
The instant claims 1, 10, 12, 17-22, 24, 67 and 68 are drawn to a glucagon containing stable formulation for parenteral injection comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof has been previously dried 
Prestrelski et al, throughout the patent, teach a stable glucagon formulation for parenteral injection comprising: (a) a glucagon peptide or a salt thereof that has been previously dried from an aqueous composition such as non-volatile buffer by lyophilization, wherein the dried glucagon peptide or salt thereof has a first ionization profile that corresponds to the peptide's optimal stability and solubility and a pH memory of about 2.0 to about 3.0; and (b) DMSO as an aprotic polar solvent, wherein the dried glucagon peptide or salt thereof is reconstituted into the aprotic polar solvent, has a second ionization profile in the aprotic polar solvent and maintains the same pH memory, wherein the first and second ionization profiles are within 1 pH unit of one another, wherein the stable formulation has a moisture content that is less than about 4%, and wherein the stable glucagon formulation is placed into a pre-filled syringe that  an auto-injector device or a pump device, for example, page 2, paragraphs [0015], [0016] and [0019]; page 3, paragraphs [0024] and [0025]; page 4, paragraph [0031]; page 9, paragraph [0091]; page 14, paragraph [0125]; and pages 14-17, Examples 1-4, 7-10, 12 and 13.  
With regards to the limitation "wherein the glucagon peptide or salt thereof has been previously dried from an aqueous composition, wherein the aqueous composition includes a strong acid to impart a desired pH to said aqueous composition, but does not include a non-volatile buffer" recited in instant claim 1; and the limitations recited in instant claims 10, 12 and 17, these are product by process claims/limitations for obtaining a glucagon peptide or a salt thereof having a first ionization profile where the glucagon peptide is stable and soluble.  In the instant case, the instant specification discloses that the aqueous composition in the process can include a strong acid, a non-volatile buffer or many others; and the drying step can be performed by lyophilization, spray drying, desiccation, thin-film freezing, spray freeze drying, or any combination thereof (see pages 3-6, paragraph [0012] of instant specification).  Therefore, based on the disclosure of instant specification, one of skill in the art would understand that the glucagon peptide or salt thereof prepared by the process recited in instant claims 1, 10, 12 and 17 is the same as the glucagon peptide or salt thereof disclosed in Prestrelski et al.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  Therefore, the stable glucagon formulation in Prestrelski et al reads on lyophilization as the elected species of drying process; less than 15% as the elected species of moisture content; DMSO as the elected species of aprotic polar solvent; and pen injection as the elected species of device comprising the stable glucagon formulation.  And it meets the limitations of instant claims 1, 10, 12, 17-19 and 24.
Prestrelski et al further teach ethanol is used as a co-solvent for the stable glucagon formulation, for example, page 9, paragraph [0091]; and page 10, paragraph [0094].  It reads on ethanol as the elected species of co-solvent; and it meets the limitation of instant claim 20.  Prestrelski et al also teach the formulation further comprises trehalose as stabilizing excipient at various amounts such as 5%, for example, page 9, paragraph [0091]; and page 17, Examples 12 and 13.  It reads on trehalose as the elected species of stabilizing excipient; and a stable glucagon formulation for parental injection comprising: (a) glucagon dried in an aqueous solution comprising HCl; and (b) DMSO as an aprotic polar solvent, wherein the stable glucagon formulation further comprises ethanol as co-solvent and trehalose as stabilizing excipient, and wherein the stable glucagon formulation has a moisture content that is less than 15% as the elected species of stable formulation comprising a glucagon peptide or salt thereof.  And it meets the limitations of instant claims 21, 22 and 67.  Furthermore, Prestrelski et al teach the glucagon is present in the formulation in an amount ranging from about 0.5 mg/mL to about 100 mg/mL, or from about 1 mg/mL to about 50 mg/mL; and a solution comprising 10-20 mg/mL glucagon dissolved in DMSO, 
Since the reference teaches all the limitations of instant claims 1, 10, 12, 17-22, 24, 67 and 68; the reference anticipates instant claims 1, 10, 12, 17-22, 24, 67 and 68.

Obviousness Double Patenting 
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

17.	Claims 1, 10, 12, 17-22, 24, 67 and 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 8697644 B2 and in view of Prestrelski et al (US 2012/0232001 A1, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 10, 12, 17-22, 24, 67 and 68, one would necessarily achieve the claimed invention of claims 1-14 of US patent 8697644 B2 in view of Prestrelski et al, and vice versa.    
18.	Instant claims 1, 10, 12, 17-22, 24, 67 and 68 are drawn to a glucagon containing stable formulation for parenteral injection comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof has been previously dried from an aqueous composition, wherein the aqueous composition includes a strong acid to 
19.	Claims 1-14 of US patent 8697644 B2 are drawn to a method of making a stable solution for parenteral injection, the method comprising: (a) drying a mixture comprising glucagon or a salt thereof in a non-volatile buffer to a dried glucagon powder, wherein the dried glucagon powder has a pH memory of from about 2 to 3; and (b) reconstituting from about 0.1 mg/mL up to the solubility limit of the dried glucagon powder in an aprotic polar solvent to obtain a solution, wherein the dried glucagon powder is solubilized in the aprotic polar solvent, wherein the aprotic polar solvent is dimethylsulfoxide (DMSO) or n-methyl pyrrolidone (NMP), or a mixture thereof, wherein the water content of the solution is less than 5%, and wherein the dried glucagon powder maintains the pH memory when the dried glucagon powder is reconstituted in the aprotic polar solvent.  

And as stated in Section 15 above, with regards to the limitation "wherein the glucagon peptide or salt thereof has been previously dried from an aqueous composition, wherein the aqueous composition includes a strong acid to impart a desired pH to said aqueous composition, but does not include a non-volatile buffer" recited in instant claim 1; and the limitations recited in instant claims 10, 12 and 17, these are product by process claims/limitations for obtaining a glucagon peptide or a salt thereof having a first ionization profile where the glucagon peptide is stable and soluble.  In the instant case, the instant specification discloses that the aqueous composition in the process can include a strong acid, a non-volatile buffer or many others; and the drying step can be performed by lyophilization, spray drying, desiccation, thin-film freezing, spray freeze drying, or any combination thereof (see pages 3-6, paragraph [0012] of instant specification).  Therefore, based on the disclosure of instant specification, one of skill in the art would understand that the glucagon peptide or salt thereof prepared by the process recited in instant claims 1, 10, 12 and 17 is the same as the glucagon peptide or salt thereof prepared in the method recited in claims 1-14 of US patent 8697644 B2.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  
20.	The difference between the formulation recited in instant claims 1, 10, 12, 17-22, 24, 67 and 68 and the formulation prepared by the method recited in claims 1-14 of US patent 8697644 B2 is that the formulation prepared by the method recited in claims 1-14 of US patent 8697644 B2 does not meet the limitations of instant claims 67 and 68.
	However, in view of the teachings of Prestrelski et al as set forth in Section 15 above, it would have been obvious to one of skilled in the art to modify the formulation prepared by the method recited in claims 1-14 of US patent 8697644 B2 and develop the formulation recited in instant claims 1, 10, 12, 17-22, 24, 67 and 68. 
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 10, 12, 17-22, 24, 67 and 68, one would necessarily achieve the claimed invention of claims 1-14 of US patent 8697644 B2 in view of Prestrelski et al, and vice versa.

21.	For the same/similar reasoning/rational as the rejection set forth in Sections 17-20 above, instant claims 1, 10, 12, 17-22, 24, 67 and 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 26-34 of US patent 5932547 A; claims 1-3, 6-14, 16-18, 20, 21, 24-32, 34, 35, 38-47 and 50-58 of US patent 5981489 A; claims 1, 2, 5-8, 10-14, 17, 19 and 20 of US patent 6068850 A; claims 1-41 of US patent 6124261 A; claims 1-3, 5-8 and 10 of US patent 6235712 B1; claims 1-19 of US patent 8110209 B2; claims 1-17 of US patent 8790679 B2; claims 1-17 of US patent 9018162 B2; claims 1-33 of US patent 9138479 

22.	For the same/similar reasoning/rational as the rejection set forth in Sections 17-20 above, instant claims 1, 10, 12, 17-22, 24, 67 and 68 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-10, 12-22, 159 and 160 of co-pending Application No. 15/735052; claims 1, 2 and 5-20 of co-pending Application No. 15/763050; claims 21-43 of co-pending Application No. 16/600722; claims 1, 27-30 and 42 of co-pending Application No. 16/630774; claims 1-41 of co-pending Application No. 16/888028; claims 1 and 12-31 of co-pending Application No. 16/955698; claims 36 and 51-70 of co-pending Application No. 16/964124; and claims 1-98 of co-pending Application No. 17/215449; and in view of the teachings of Prestrelski et al (US 2012/0232001 A1, filed with IDS).
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658